--------------------------------------------------------------------------------

Exhibit 10.1
 
SOUND COMMUNITY BANK
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
 
This Amended and Restated Supplemental Executive Retirement Plan Agreement (the
“Agreement”) is entered into as of this 23rd day November 2015 (the “Effective
Date”) by and between Sound Community Bank (the “Employer”), and Laura Lee
Stewart (the “Executive”), and amends and restates the Sound Community Bank
Supplemental Executive Retirement Plan f/b/o Laura Lee Stewart (the “Plan”).
This Agreement amends and restates the Supplemental Executive Retirement Plan
Agreement between the Employer and the Executive as originally adopted effective
December 30, 2011 and amended on June 30, 2014 (the “Prior Agreement”).
 
WHEREAS, the Executive has contributed substantially to the success of the
Employer and the Employer desires that the Executive continue in its employ;
 
WHEREAS, the Employer desires to provide certain supplemental nonqualified
pension benefits to the Executive;
 
WHEREAS, the Employer and the Executive desire to enter into this Agreement to
provide a retirement benefit under this Plan and to be paid to the Executive
upon Separation from Service as provided herein;
 
WHEREAS, because the Executive has reached her Normal Retirement Age of 65 under
the Agreement and is fully vested in her Retirement Benefit, the provisions
regarding the amount of benefits payable under the Prior Agreement in the event
her employment was terminated prior to Normal Retirement Age are no longer
applicable, including those provisions regarding disability, early retirement or
vesting upon a change in control;


WHEREAS, the Bank and the Executive desire to amend and restate the Prior
Agreement in order to (1) revise Section 3.1 to expressly set forth the dollar
amount of benefits to be payable to the Executive under this Agreement; and (2)
make certain other changes;


WHEREAS, the parties hereto intend that this Agreement shall be an unfunded
arrangement maintained primarily to provide supplemental retirement benefits for
the Executive, and shall be considered a plan described in Section 301(a)(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); and


WHEREAS, this Plan is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and, accordingly,
the intent of the parties hereto is that the Plan shall be operated and
interpreted consistent with the requirements thereof;
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.
 

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS
 
Whenever used in this Agreement, the following terms have the meanings
specified:
 
1.1.               “Annuity” means the annuity product provided under the
Annuity Contract.
 
1.2.               “Annuity Contract” means the American Valor 10 Fixed-Index
Annuity issued by Great American Life Insurance Company, contract form
1195053889 , with the following endorsements:  Income Rider.
 
1.3.               “Beneficiary” means each designated person, or the estate of
the deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 4.
 
1.4.               “Beneficiary Designation Form” means the form established
from time to time by the Plan Administrator that the Executive completes, signs,
and returns to the Plan Administrator to designate one or more Beneficiaries.
 
1.5.               “Board” means the Board of Directors of the Employer.
 
1.6.               “Change in Control” shall be deemed to have taken place if:
 
(a)            any person or entity, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, other than the Employer, a
wholly-owned subsidiary thereof, the Company or any employee benefit plan of the
Employer or any of its parent holding company or subsidiaries becomes the
beneficial owner of securities of the Company having fifty percent (50%) or more
of the combined voting power of the then outstanding securities of the Company
that may be cast for the election of directors of the Company (other than as a
result of the issuance of securities initiated by the Company in the ordinary
course of business); or
 
(b)            as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions, the
holders of all securities of the Company entitled to vote generally in the
election of directors of the Company immediately prior to such transaction
constitute, following such transaction, less than a majority of the combined
voting power of the then-outstanding securities of the Company or any successor
corporation or entity entitled to vote generally in the election of the
directors of the Company or such other corporation or entity after such
transactions; or
 
(c)            such other change of ownership or control event as defined in
Treasury Regulation §1.409A-3(i)(5) or any subsequent, applicable Treasury
Regulation.
 
1.7.               “Company” shall mean Sound Financial Bancorp, Inc., the
parent holding company of the Employer.
 
2

--------------------------------------------------------------------------------

1.8.               “Disability” shall mean the Executive (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expect to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer.  Medical
determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Employer, provided that the definition of Disability applied
under such Disability insurance program complies with the requirements of
Section 409A. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination. The said monthly payments shall begin the first
day of the third month following the month that the Executive becomes Disabled.
 
1.9.               “ERISA” means the Employee Retirement Income Security Act of
1974.
 
1.10.            “Rider” means the Income Rider attached to the Annuity Contract
as an endorsement.
 
1.11.            “Normal Retirement Age” means age sixty-five (65).
 
1.12.            “Plan Administrator” means the plan administrator described in
Article 8.
 
1.13.            “Separation from Service” means a termination of the
Executive’s employment with the Employer (and all corporations, entities or
organizations with whom the Employer would be considered a single employer
pursuant to subsections (b) and (c) of Section 414 of the Code), in each case as
determined in accordance with Section 409A of the Code and Treasury Regulation
§1.409A-1(h).  In determining whether a Separation from Service has occurred,
the Employer shall take into account all of the facts and circumstances, special
rules and presumptions set forth in the above regulation.
 
ARTICLE 2
DEFERRED COMPENSATION AND VALUATION OF ACCOUNT
 
2.1.               Annuity Contract.  The Annuity Contract shall be a mere
accounting device and the Employer shall have no obligation to actually purchase
Annuity.  With respect to the Annuity purchased by the Employer, all right,
title, and interest in and to the Annuity (or any other assets which may be
purchased by Employer) shall at all times be the sole property of the Employer
and shall in no event be deemed to constitute a fund or collateral security for
the payments under the Agreement.  The Annuity and any other asset purchased by
the Employer shall for all purposes be a part of the general funds of the
Employer.  To the extent that the Executive or the Executive’s Beneficiary
acquires rights to receive payments under the Plan, such rights shall be no
greater than the rights of any unsecured general creditor of the Employer.  The
Annuity Contract shall merely be the mechanism for tracking the benefits owed to
the Executive under the Agreement.
 
2.2.               No Requirement to Purchase Annuity Contract.  While the
Employer is not required to acquire and maintain any Annuity Contract, it may do
so, and if the Employer does acquire any Annuity Contract, then the Executive
consents thereto and agrees to assist the Employer in making application for the
Annuity Contract by submitting to any required physical examination and
providing any information necessary for the completion of such application.
 
3

--------------------------------------------------------------------------------

2.3.               Rabbi Trust.  Employer may establish a “rabbi trust” to which
contributions may be made to provide the Employer with a source of funds for
purposes of satisfying the obligations of the Employer under the Plan.  The
trust shall constitute an unfunded arrangement and shall not affect the status
of the Plan as an unfunded plan. The Executive and her Beneficiaries shall have
no beneficial ownership interest in any assets held in the trust.
 
ARTICLE 3
RETIREMENT AND OTHER BENEFITS
 
3.1.               Retirement Benefit. Upon the Executive’s Separation from
Service on or after Normal Retirement Age for any reason other than death, the
Executive will be entitled to the monthly benefit payment described in this
Section.  Assuming the Executive has a Separation from Service prior to her 70th
birthday as expected, the benefit will commence on the first (1st) day of the
month following the Executive’s 70th Birthday (the “Commencement Date”).  In the
unlikely event the Executive’s Separation from Service is subsequent to her 70th
birthday, then the Commencement Date shall be the first (1st) day of the month
following the Executive’s Separation from Service. The amount of the monthly
benefit will equal one-twelfth of the Executive’s vested benefit of $78,030 per
year and shall be paid on the first day of each month starting with the
Commencement Date and continuing until the Executive’s death (the “Retirement
Benefit”).  This shall be the Executive’s benefit in lieu of any other benefit
under this Agreement.
 
3.2.               Early Retirement.  Upon the Executive’s Separation from
Service prior to Normal Retirement Age for any reason other than death, the
Executive will be entitled to the amount accrued for the Retirement Benefit by
the Employer as of the early retirement date, payable on the first (1st) day of
the second month following the date of the early retirement in 180 equal monthly
installments.  The discount rate used by the Plan Administrator for determining
the early retirement benefit will be based on the yield on a 20-year corporate
bond rated Aa by Moody’s, rounded to the nearest ¼%, or as otherwise determined
by the governing regulatory body. The initial discount rate is 5.00%.  In its
sole discretion, the Plan Administrator may adjust the discount rate to maintain
the rate within reasonable standards according to GAAP and consistent with the
Interagency Advisory on Accounting for Deferred Compensation Agreements which
states that the “cost of those benefits shall be accrued over that period of the
employee’s service in a systematic and rational manner.”
 
3.3.               Disability.  In the event the Executive should become
Disabled while actively employed by the Employer any time after the original
effective date of the Prior Agreement but prior to Normal Retirement Age or
early retirement, the Executive will be entitled to the amount accrued for the
Retirement Benefit by the Employer as of the date of Disability, payable on the
first (1st) day of the second month following the date of the Disability in 180
equal monthly installments.  The discount rate used by the Plan Administrator
for determining the Disability benefit will be based on the yield on a 20-year
corporate bond rated Aa by Moody’s, rounded to the nearest ¼%, or as otherwise
determined by the governing Regulatory body. The initial discount rate is
5.00%.  In its sole discretion, the Plan Administrator may adjust the discount
rate to maintain the rate within reasonable standards according to GAAP and
consistent with the Interagency Advisory on Accounting for Deferred Compensation
Agreements which states that the “cost of those benefits shall be accrued over
that period of the employee’s service in a systematic and rational manner.”
 
4

--------------------------------------------------------------------------------

3.4.               Restriction on Timing of Distributions. Notwithstanding the
applicable provisions of this Agreement regarding timing of payments, the
following special rules shall apply if the stock of the Company is publicly
traded at the time of the Executive’s termination of employment in order for
this Agreement to comply with Section 409A of the Code: (i) to the extent the
Executive is a “specified employee” (as defined under Section 409A of the Code)
at the time of a distribution and to the extent such applicable provisions of
Section 409A of the Code and the regulations thereunder require a delay of such
distributions by a six-month period after the date of such Executive’s
Separation from Service with the Employer, no such distribution shall be made
prior to the date that is six months after the date of the Executive’s
Separation from Service with the Employer, and (ii) any such delayed payments
shall be paid to the Executive in a single lump sum within five (5) business
days after the end of the six (6) month delay.
 
3.5.               Death Benefits.  Upon death of the Executive, the Beneficiary
will be entitled to a single sum payment, payable within ninety (90) days of the
date of death (with the beneficiary having no right to designate the taxable
year of the payment) equal to the amount accrued for the Retirement Benefit by
the Employer as of the date of death.
 
3.6.               Change in Control Benefit.  Upon a Change in Control, the
Executive will be 100% vested in the Retirement Benefit as provided for in
paragraph 3.1, which benefit shall be payable in accordance with paragraph 3.1.
 
ARTICLE 4
BENEFICIARIES
 
4.1.               Beneficiary Designations. The Executive shall have the right
to designate at any time a Beneficiary to receive any benefits payable under
this Agreement upon the death of the Executive. The Beneficiary designated under
this Agreement may be the same as or different from the Beneficiary designation
under any other benefit plan of the Employer in which the Executive
participates.
 
4.2.               Beneficiary Designation; Changes. The Executive shall
designate a Beneficiary by completing and signing the Beneficiary Designation
Form and delivering it to the Plan Administrator or its designated agent. The
Executive’s Beneficiary designation shall be deemed automatically revoked if the
Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved. The Executive shall have
the right to change a Beneficiary by completing, signing, and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Administrator’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator before the
Executive’s death.
 
5

--------------------------------------------------------------------------------

4.3.               Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received in writing by the Plan
Administrator or its designated agent.
 
4.4.               No Beneficiary Designation. If the Executive dies without a
valid Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate on behalf of the estate.
 
4.5.               Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Employer may pay such benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person. The Employer may require proof
of incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit. Distribution shall completely discharge the
Employer from all liability for the benefit.
 
ARTICLE 5
GENERAL LIMITATIONS
 
5.1.               Limits on Payments.  It is the intention of the parties that
none of the payments to which the Executive is entitled under this Agreement
will constitute a “golden parachute payment” within the meaning of 12 USC
Section 1828(k)(3) or implementing regulations of the FDIC, the payment of which
is prohibited.  Notwithstanding any other provision of this Agreement to the
contrary, any payments due to be made by Employer for the benefit of the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned on compliance with 12 USC Section 1828(k) and any regulations
promulgated thereunder including the receipt of all required approvals thereof
by Employer’s primary banking regulator and/or the FDIC.
 
In addition, Employer and its successors retain the legal right to demand the
return of any payment made hereunder which constitutes a “golden parachute
payment” within the meaning of 12 USC Section 1828(k)(3) or implementing
regulations of the FDIC should Employer or its successors later obtain
information indicating that the Executive committed, is substantially
responsible for, or has violated, the respective acts or omissions, conditions,
or offenses outlined under 12 C.F.R. 359.4(a)(4).
 
ARTICLE 6
CLAIMS AND REVIEW PROCEDURES
 
6.1.               Claims Procedure. A person or Beneficiary (a “claimant”) who
has not received benefits under the Agreement that he or she believes should be
paid shall make a claim for such benefits as follows:
 
(a)                Initiation - Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If the
claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after the notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days
after the date of the event that caused the claim to arise. The claim must state
with particularity the determination desired by the claimant.
 
6

--------------------------------------------------------------------------------

(b)                Timing of Plan Administrator Response. The Plan Administrator
shall respond to such claimant within ninety (90) days after receiving the
claim. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional ninety (90) days by notifying the claimant in
writing, prior to the end of the initial ninety (90)-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.
 
(c)                 Notice of Decision. If the Plan Administrator denies part or
all of the claim, the Plan Administrator shall notify the claimant in writing of
such denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:
 

(i) The specific reasons for the denial,

 

(ii) A reference to the specific provisions of the Agreement on which the denial
is based,

 

(iii) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

(iv) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

 

(v) A statement of the claimant’s right to bring a civil action under ERISA
section 502(a) following an adverse benefit determination on review.

 
6.2.               Review Procedure. If the Plan Administrator denies part or
all of the claim, the claimant shall have the opportunity for a full and fair
review by the Plan Administrator of the denial, as follows:
 
(a)                 Initiation - Written Request. To initiate the review, the
claimant, within 60 days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.
 
(b)                Additional Submissions - Information Access. The claimant
shall then have the opportunity to submit written comments, documents, records
and other information relating to the claim. The Plan Administrator shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.
 
(c)                 Considerations on Review. In considering the review, the
Plan Administrator shall take into account all materials and information the
claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
 
7

--------------------------------------------------------------------------------

(d)                 Timing of Plan Administrator Response. The Plan
Administrator shall respond in writing to such claimant within sixty (60) days
after receiving the request for review. If the Plan Administrator determines
that special circumstances require additional time for processing the claim, the
Plan Administrator can extend the response period by an additional sixty (60)
days by notifying the claimant in writing, prior to the end of the initial sixty
(60)-day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.
 
(e)                 Notice of Decision. The Plan Administrator shall notify the
claimant in writing of its decision on review. The Plan Administrator shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:
 

(i) The specific reasons for the denial,

 

(ii) A reference to the specific provisions of the Agreement on which the denial
is based,

 

(iii) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

(iv) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 
ARTICLE 7
MISCELLANEOUS
 
7.1.               Amendments and Termination. Subject to Section 7.13 of this
Agreement, (a) this Agreement may be amended solely by a written agreement
signed by the Employer and by the Executive, and (b) except as otherwise
provided herein, this Agreement may be terminated solely by a written agreement
signed by the Employer and by the Executive.
 
7.2.              Binding Effect. This Agreement shall bind the Executive and
the Employer and their beneficiaries, survivors, executors, successors,
administrators, legal representatives, and transferees.
 
7.3.               No Guarantee of Employment. This Agreement is not an
employment policy or contract. It does not give the Executive the right to
remain an employee of the Employer, nor does it interfere with the Employer’s
right to discharge the Executive. It also does not require the Executive to
remain an employee nor interfere with the Executive’s right to terminate
employment at any time.
 
8

--------------------------------------------------------------------------------

7.4.               Non-Transferability. Benefits under this Agreement cannot be
sold, transferred, assigned, pledged, attached, or encumbered in any manner.
 
7.5.               Tax Withholding. The Employer shall withhold any taxes that
are required to be withheld from the benefits provided under this Agreement.
 
7.6.               Applicable Law. Except to the extent preempted by the laws of
the United States of America, the validity, interpretation, construction, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Washington, without giving effect to the
principles of conflict of laws of such state.
 
7.7.               Unfunded Arrangement. The Executive and the Executive’s
Beneficiary are general unsecured creditors of the Employer for the payment of
benefits under this Agreement. The benefits represent the mere promise by the
Employer to pay such benefits. The rights to benefits are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors. Any insurance, annuity
contract or other asset purchased by Employer to fund its obligations under this
Agreement shall be a general asset of the Employer to which the Executive and
Beneficiary have no preferred or secured claim.
 
7.8.               Severability. If any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement,
and each such other provision shall continue in full force and effect to the
full extent consistent with law. If any provision of this Agreement is held
invalid in part, such invalidity shall not affect the remainder of the
provision, and the remainder of such provision together with all other
provisions of this Agreement shall continue in full force and effect to the full
extent consistent with law.
 
7.9.               Headings. The headings of sections herein are included solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Agreement.
 
7.10.            Notices. All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid. Unless otherwise changed by notice,
notice shall be properly addressed to the Executive if addressed to the address
of the Executive on the books and records of the Employer at the time of the
delivery of such notice, and properly addressed to the Employer if addressed to
the Board of Directors, at 2005 Fifth Avenue, Second Floor, Seattle, Washington
98121.
 
7.11.            Entire Agreement. This Agreement constitutes the entire
agreement between the Employer and the Executive concerning the subject matter
hereof. No rights are granted to the Executive under this Agreement other than
those specifically set forth herein.
 
7.12.            Payment of Legal Fees. In the event litigation ensues between
the parties concerning the enforcement of the obligations of the parties under
this Agreement, the Employer shall pay all costs and expenses in connection with
such litigation until such time as a final determination (excluding any appeals)
is made with respect to the litigation. If the Employer prevails on the
substantive merits of each material claim in dispute in such litigation, the
Employer shall be entitled to receive from the Executive all reasonable costs
and expenses, including without limitation attorneys’ fees, incurred by the
Employer on behalf of the Executive in connection with such litigation, and the
Executive shall pay such costs and expenses to the Employer promptly upon demand
by the Employer.
 
9

--------------------------------------------------------------------------------

7.13.            Termination or Modification of Agreement Because of Changes in
Law, Rules or Regulations. The Employer is entering into this Agreement on the
assumption that certain existing tax laws, rules, and regulations will continue
in effect in their current form. If that assumption materially changes and the
change has a material detrimental effect on this Agreement, then the Employer
reserves the right to terminate or modify this Agreement accordingly, subject to
the written consent of the Executive, which shall not be unreasonably withheld.
 
ARTICLE 8
ADMINISTRATION OF AGREEMENT
 
8.1.               Plan Administrator Duties. This Agreement shall be
administered by a Plan Administrator consisting of the Board of Directors of the
Employer or such committee or person(s) as the Board of Directors of the
Employer shall appoint. The Plan Administrator shall have the sole and absolute
discretion and authority to interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and the rights of the
Executive under this Agreement, to decide or resolve any and all questions or
disputes arising under this Agreement, including benefits payable under this
Agreement and all other interpretations of this Agreement, as may arise in
connection with the Agreement.
 
8.2.               Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Employer.
 
8.3.               Binding Effect of Decisions. The decision or action of the
Plan Administrator with respect to any question arising out of or in connection
with the administration, interpretation, and application of the Agreement and
the rules and regulations promulgated hereunder shall be final and conclusive
and binding upon all persons having any interest in the Agreement.  Without
limiting the foregoing, it is acknowledged that the value of the benefits
payable hereunder may be difficult to determine in the event the Employer does
not actually purchase and maintain the Annuity Contract as contemplated
hereunder; therefore, in such event, the Employer shall have the right to make
any reasonable assumptions in determining the benefits payable hereunder and any
such determination made in good faith shall be binding on the Executive.
 
8.4.               Indemnity of Plan Administrator. The Plan Administrator shall
not be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Agreement, unless such action or
omission is attributable to the willful misconduct of the Plan Administrator or
any of its members. The Employer shall indemnify and hold harmless the members
of the Plan Administrator against any and all claims, losses, damages, expenses,
or liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.
 
10

--------------------------------------------------------------------------------

8.5.               Employer Information. To enable the Plan Administrator to
perform its functions, the Employer shall supply full and timely information to
the Plan Administrator on all matters relating to the date and circumstances of
the retirement, Disability, death, or Separation from Service of the Executive
and such other pertinent information as the Plan Administrator may reasonably
require.
 
IN WITNESS WHEREOF, the Executive and a duly authorized Officer of the Employer
have signed this Agreement as of the date first written above.
 
THE EXECUTIVE:
SOUND COMMUNITY BANK
             
By:
                   
Its:
Chairman of the Board
 

 
11

--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION
 
SOUND COMMUNITY BANK
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
 
I, Laura Lee Stewart, designate the following as Beneficiary of any death
benefits under this Supplemental Executive Retirement Plan Agreement
 
Primary:
The Estate of Laura Lee Stewart
   
Contingent:
None
 

 
Note: To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.
 
I understand that I may change these Beneficiary designations by filing a new
written designation with the Employer. I further understand that the
designations will be automatically revoked if the Beneficiary predeceases me, or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.
 

 
Signature:
         
Date:
 
 

 
Accepted by the Employer this 23rd day of November 2015.
 

 
By:
         
Print Name:
Tyler Myers
       
Title:
Chairman of the Board

 
 
12

--------------------------------------------------------------------------------